DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claim 2, 9-11, 17, 23 and 29-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubrovsky et al., US PG Pub 2005/0287038 (hereafter Dub) in view of Tani US PG Pub 2005/0171636 A1 and further in view of Allen et al., US Patent 5,995,884 (hereafter Allen) or alternately Ying et al., US PG Pub 2008/0263477 A1 (hereafter Ying).  

Regarding claim 2 where it is disclosed by Dub to have: “A method [see figure 7] comprising: presenting, on a mobile device [figures 3-5 and 6A show communication device which is considered to be mobile device], display elements [figures 4-5 show the device having a display and elements which are displayed on the display]…; receiving, on the mobile device [figures 3-5 and 6A show communication device], one or more user inputs [figures 4-5 show how the portable device allows the user to input information via buttons 84, 86, 88, 90, 92 and 94] indicative of …; and communicating with the robotic vacuum cleaner to cause the robotic vacuum cleaner to initiate a cleaning task to clean the plurality of user-selected rooms in the user-selected order [figure 6A show the mobile device being able to communicate with the robot cleaner, and figure 7 describes the mobile communicator being able to schedule the robot to work and instruct the robot to carry out the task].”    
However, it is not specifically disclosed by Dub to have their system also include, “…associated with a plurality of selectable rooms in a space where a robotic vacuum cleaner is operable …” and “…a plurality of user- selected rooms selected from the plurality of selectable rooms and a user-selected order of the plurality of user-selected room…”  
Tani is directed to an autonomous mobile robot cleaner system and does disclose their system having the features of, “…associated with a plurality of selectable rooms in a space where a robotic vacuum cleaner is operable [figures 6-8 where it is shown that the system allows the user to instruct the robot as to which room to clean ]…” and “…a plurality of user- selected 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Dub by the teachings of Tani where they are both directed to the same field of endeavor of robotic cleaners and the control of the cleaners.  Where one would have been motivated to modify Dub, whom does not have specific labels for the areas to be cleaned and using a display system that allows the user to see the robot and what has been cleaned, as taught by Tani.  Where one of ordinary skill in the art would have looked to Tani to modify Dub by the use of a known technique to improve similar devices in the same way.  In this instance the modification of Dub by Tani where one would want to change Dub to include the features of showing the rooms and hence the location of the robot to the user for easy locating the robot, see paragraphs 37-38.  
However, neither Dub nor Tani specifically disclose their system also having elements being displayed on a screen whereby the display on the hand-held device includes a user interface and allows the user to select options from the user interface of the hand-held device.  
Allen is directed to a control system for a robot using a remote device to set up and control the robot as shown in at least figures 1-3.  Allen describes their system also presenting on a display information about the area to be cleaned as shown in at least figure 43.  In figure 43 it is also shown by Allen to have the system allowing the user to edit the map.  Allen in at least column 47 lines 1-29 describes how their system allows the user to modify the ma using the edit menu shown in figure 43.  The edit function allows the user to “annotate regions on the map” this is considered to be the same as applicants claim to presenting a display element associated 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dub and Tani by the teachings of Allen, where they are both directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Dub and Tani, whom both do not allow the editing of the user interface to allow the user to label and relabel area in the schematic of the floorplan.  They also do not allow the user to create and select options on the remote device which would make it easier for the user to set up the cleaning operation of the robotic cleaner from the handheld device.  One would have used a known technique to improve similar devices in the same way, where in this instance the modification of Dub and Tani whom do not have an edit function and selecting function to allow the user to change the interface to their preferences as taught by Allen.  The user being able to change the system configuration/labeling allows them to customize the robot to their preferences.  
Alternately, the rejection of Ying is provided to show how the system can be modified to allow the user to change the setting on the graphical user interface to allow the system to be more customizable for the user, se below.  
Ying is directed to a handheld device graphical user interface for displaying information on the screen that is selectable by the user and can be edited.  It is disclosed by Ying in at least figure 7 to have the user being able to have the option to sort by room.  It is disclosed by Ying in at least figure 16 to have their system being able to allow the user to edit in the graphical user interface, as described in paragraph 31 whereby keyboard is user to enter information into 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify both Dub and Tani by the teachings of Ying where they all include having handheld device to present information to the user.  Where one would have been motivated to modify Dub and Tani whom have hand held devices that control robot but lack having a graphical user interface to present more selectable information to the user.  Where one would have been motivated to use a known technique to improve similar devices in the same way.  In this instance the modification of Dub and Tani whom lack a graphical user interface on their mobile device to allow for improved presentation of information to the user to allow them to select information that is of relevance to them and change and view the currently presented information, as taught by Ying.  

Regarding claim 9 where it is disclosed by Dub in at least figure 6A to have their robot communicating directly with the hand-held device.  Whereby the hand-held device would be able to send it commands as shown in figure 6A and described in at least paragraph 19.  
Regarding claim 10 where all the limitations of claim 2 are disclosed by Dub and Tani as described above.  Where it is further disclosed by Tani in at least paragraphs 31-34 to have their system communicating the information as to which rooms needs to be cleaned and what order the rooms need to be cleaned.  Where it is noted that the BRI of the claim can be that the instructions have been sent to the remote beacons from the handheld device and the beacons are giving additional information to the robotic device as it cleans.  The claims do not specifically require direct communication from one device to the other.  
Regarding claim 11 which the corresponding method claims that is substantially similar to claim 2 and thus rejected for the same reasons as stated for claim 2 above.  
Regarding claim 17 which is the corresponding device claim and substantially similar to method claim 2 and thus rejected for the same reasons as stated for claim 2 above.
Regarding claim 23 which is the corresponding system claim and substantially similar to method claim 2 and thus rejected for the same reasons as stated for claim 2 above.  
Regarding claim 29 where all the limitations of claim 23 are disclosed by Dub, Tani and Allen/Ying as described above.  Where it is disclosed by Allen in at least column 46 lines 20-50 to have their system also allowing the user to select a time at which the robot will start cleaning.  The robot is on a docking station as shown in at least figure 5 where it sits when it is not cleaning as it needs to charge its battery as shown in at least figure 6 devices labeled 48 which is the batter unit which has main battery 49 “BM”.  Allen in at least column 33 line 5-column 34 line 45 describes how their robot once put in a new area is able to map out the new space it has been put in.  The robot moves away from the docking station and can map the area around it.  
Regarding claim 30 where all the limitations of claim 23 are disclosed by Dub, Tani and Allen/Ying as described above.  Where it is disclosed by Allen in at least column 46 lines 20-50 to have their system also allowing the user to select a time at which the robot will start cleaning.  The robot is on a docking station as shown in at least figure 5 where it sits when it is not cleaning as it needs to charge its battery as shown in at least figure 6 devices labeled 48 which is the batter unit which has main battery 49 “BM”.  Allen in at least column 33 line 5-column 34 line 45 describes how their robot once put in a new area is able to map out the new space it has been put in.  The robot moves away from the docking station and can map the area around it. Where it is also disclosed by Tani to have their system communicating with the robotic vacuum cleaner to 
  Regarding claim 31 where all the limitations of claim 2 are disclosed by Dub, Tani and Allen/Ying as described above.  Where it is disclosed by Allen in at least column 46 lines 20-50 to have their system also allowing the user to select a time at which the robot will start cleaning.  The robot is on a docking station as shown in at least figure 5 where it sits when it is not cleaning as it needs to charge its battery as shown in at least figure 6 devices labeled 48 which is the batter unit which has main battery 49 “BM”.  Allen in at least column 33 line 5-column 34 line 45 describes how their robot once put in a new area is able to map out the new space it has been put in.  The robot moves away from the docking station and can map the area around it. Where it is also disclosed by Tani to have their system communicating with the robotic vacuum cleaner to cause the robotic vacuum cleaner to initiate a cleaning task to clean the plurality of user-selected rooms in the user-selected order, where figure 6A show the mobile device being able to communicate with the robot cleaner, and figure 7 describes the mobile communicator being able to schedule the robot to work and instruct the robot to carry out the task.  
Regarding claim 32 where all the limitations of claim 11 are disclosed by Dub, Tani and Allen/Ying as described above.  Where it is disclosed by Allen in at least column 46 lines 20-50 to have their system also allowing the user to select a time at which the robot will start cleaning.  The robot is on a docking station as shown in at least figure 5 where it sits when it is not cleaning as it needs to charge its battery as shown in at least figure 6 devices labeled 48 which is the batter unit which has main battery 49 “BM”.  Allen in at least column 33 line 5-column 34 line 45 
  Regarding claim 33 where all the limitations of claim 11 are disclosed by Dub, Tani and Allen/Ying as described above.  Where it is disclosed by Allen in at least column 46 lines 20-50 to have their system also allowing the user to select a time at which the robot will start cleaning.  The robot is on a docking station as shown in at least figure 5 where it sits when it is not cleaning as it needs to charge its battery as shown in at least figure 6 devices labeled 48 which is the batter unit which has main battery 49 “BM”.  Allen in at least column 33 line 5-column 34 line 45 describes how their robot once put in a new area is able to map out the new space it has been put in.  The robot moves away from the docking station and can map the area around it. Where it is also disclosed by Tani to have their system communicating with the robotic vacuum cleaner to cause the robotic vacuum cleaner to initiate a cleaning task to clean the plurality of user-selected rooms in the user-selected order, where figure 6A show the mobile device being able to communicate with the robot cleaner, and figure 7 describes the mobile communicator being able to schedule the robot to work and instruct the robot to carry out the task.  
Regarding claim 34 where all the limitations of claim 17 are disclosed by Dub, Tani and Allen/Ying as described above.  Where it is disclosed by Allen in at least column 46 lines 20-50 to have their system also allowing the user to select a time at which the robot will start cleaning.  
  Regarding claim 35 where all the limitations of claim 17 are disclosed by Dub, Tani and Allen/Ying as described above.  Where it is disclosed by Allen in at least column 46 lines 20-50 to have their system also allowing the user to select a time at which the robot will start cleaning.  The robot is on a docking station as shown in at least figure 5 where it sits when it is not cleaning as it needs to charge its battery as shown in at least figure 6 devices labeled 48 which is the batter unit which has main battery 49 “BM”.  Allen in at least column 33 line 5-column 34 line 45 describes how their robot once put in a new area is able to map out the new space it has been put in.  The robot moves away from the docking station and can map the area around it. Where it is also disclosed by Tani to have their system communicating with the robotic vacuum cleaner to cause the robotic vacuum cleaner to initiate a cleaning task to clean the plurality of user-selected rooms in the user-selected order, where figure 6A show the mobile device being able to communicate with the robot cleaner, and figure 7 describes the mobile communicator being able to schedule the robot to work and instruct the robot to carry out the task.  

Claims 3, 8, 12, 18 & 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dub, Tani, and Allen/Ying as applied to claim 2 above, and further in view of McKee US PG Pub 2003/0212472 A1.  

Regarding claim 3 where all the limitations of claim 2 are disclosed by Dub, Tani, and Allen/Ying as described above.  Where it is further disclosed by Tani to have their system in paragraphs 31-34 to have receiving on the mobile device a user input to initiate the robot to clean.  It is also disclosed by Tani in at least paragraphs 31-34 and figs 5-8 to have the mobile device communicate with the robot and clean as per the requested/programmed room sequence.  
Where it is not specifically disclosed by either Dub, Tani, and Allen/Ying to have their systems carry out the cleaning of the rooms as disclosed by Dub, Tani, and Allen/Ying based on the user selected time.  
McKee is directed to an autonomous robotic system that moves around a house and can carry out functions such as vacuuming, sweeping and mopping as described in at least paragraph 13.  It is further disclosed by McKee in at least paragraphs 96, 97, 105, 110 and 112 to have their system also allow the user to set a desired time that the robot can carry out the task/cleaning.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dub, Tani, and Allen/Ying by the teachings of McKee, where they are all directed to the same field of endeavor of controlling autonomous robotic systems.  Where one would have looked to modify Dub, Tani, and Allen/Ying by the use of a known technique to improve similar devices in the same way, as taught by McKee.  Where in this instance the modification of Dub, Tani, and Allen/Ying whom do not specifically use the desired 
Regarding claim 8 where all the limitations of claim 2 are disclosed by Dub, Tani, and Allen/Ying as described above.  Where it is further disclosed by Tani in at least figures 5 and 7 to have the remote controller being able to communicate with the robot and provide instructions to start cleaning and the order in which to clean the rooms, also described in paragraphs 31-34.  It is also disclosed by Tani in at least paragraph 37 and figure 6 shows that the robots location can be seen on the remote device so as the user can locate the robot.  This would indicate that the system is able to generate a map of the area which allows it to show where the robot is located for the user, as shown in figure 6.  
However, it is not specifically disclosed by either Dub, Tani, and Allen/Ying to specifically have their systems generate a map of the area using the robot.  
McKee is directed to an autonomous robotic system that moves around a house and can carry out functions such as vacuuming, sweeping and mopping as described in at least paragraph 13.  It is further disclosed by McKee in at least paragraphs 5-8, 44, 46-47, 74-76 & 94 to have their system being able to generate a map of the area in which they are located to allow them to plan their routes to carry out tasks.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dub, Tani, and Allen/Ying by the teachings of McKee, where they are all directed to the same field of endeavor of controlling autonomous robotic systems.  
Regarding claim 12 which is the corresponding method claim and substantially similar to method claim 3 and thus rejected for the same reasons as stated for claim 3 above.  
Regarding claim 18 which is the corresponding device claim and substantially similar to method claim 3 and thus rejected for the same reasons as stated for claim 3 above.  
Regarding claim 24 which is the corresponding system claim and substantially similar to method claim 3 and thus rejected for the same reasons as stated for claim 3 above.  
Regarding claim 28 where all the limitations of claim 23 are disclosed by Dub, Tani and Allen/Ying as described above.  Where it is further disclosed by Dub to have their system communicate with the robot cleaner to carry out the cleaning of the room as per the schedule, described in at least paragraphs 14, 16, 38, 42 and 44.  Where it is disclosed by Dub in at least paragraph 40 to have the robot include a mapping program that allows the robot to map out the area it has to work in and record obstacles.  
However, it is not specifically disclosed by Dub to have their system also have the cleaner identify a location of the robot cleaner relatively to the map of the space.  
Tani does disclose the feature of having their system also have the cleaner identify a location of the robot cleaner relatively to the map of the space, as described in at least paragraphs 31-32 and 37.  
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dub by the teachings of Tani where they are both directed to the same field of endeavors of cleaning robots and the programming of them.  Where one would have been motivated to modify Dub using a known technique to improve similar devices in the same way, as taught by Tani.  In this instance the modification of Dub whom has a cleaner that can be programmed for the time and day that the user would like the robot to clean the rooms.  It is not specifically taught by Dub to have their system have the rooms being used for scheduling the robot for cleaning, as taught by Tani.  The use of this technique as taught by Tani would improve Dub as it would allow the user to use different parameters to schedule the cleaning of the robot when it is best suited for them.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 23, 29-30 of U.S. Patent No. 10,599,159. Although the claims at issue are not identical, they are not patentably distinct from each other because:  
The current application is directed to a system that has a robotic vacuum that can move around an area and clean rooms and is controlled by a remote device.  The remote device allows the user to program the robotic cleaner via an interface on the remote device.  The remote deice is able to show the user rooms on a display which the user can select to command the robot to clean the rooms on the selected order as selected by the user.  The remote deice then communicates with the robotic device and instructs it to clean the rooms based on the preselected order as inputted by the user.  The application also includes the feature of displaying information on the device.  
The patent is also directed to the same subject matter where they also have a system that has a robotic vacuum that can move around an area and clean rooms and is controlled by a remote device.  The remote device allows the user to program the robotic cleaner via an interface on the remote device.  The remote deice is able to show the user rooms on a display which the user can select to command the robot to clean the rooms on the selected order as selected by the user.  The remote deice then communicates with the robotic device and instructs it to clean the rooms based on the preselected order as inputted by the user.  The patent also includes the feature of displaying information on the display of the control device.  
However where the patent is directed to having two or more rooms being cleaned the current applicant is directed to a plurality of rooms and thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent to also include a plurality of rooms where different dwells have different room numbers and thus one would want to accommodate as many different rooms numbers as possible for the user thus allow for the adaptability of the robotic system.  Where the application includes the feature of the device being .   

Claims 2, 11, 17 & 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 12, 19 & 26 of copending Application No. 17/371,022 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:
Where the current application claims are directed to A method comprising: presenting, on a mobile device, display elements associated with a plurality of selectable rooms in a space where a robotic vacuum cleaner is operable, wherein presenting the display elements associated with the plurality of selectable rooms in the space comprises presenting, on the mobile device, a display element indicative of a name assigned to a room of the plurality of selectable rooms; receiving, on the mobile device, one or more user inputs indicative of a plurality of user- selected rooms selected from the plurality of selectable rooms and a user-selected order of the plurality of user-selected rooms; and sending information to cause the robotic vacuum cleaner to initiate a cleaning task to clean the plurality of user-selected rooms in the user-selected order.  
The co-pending application has claims directed to A method comprising: receiving, on a mobile device, a user request to schedule a cleaning task of a robotic vacuum cleaner; receiving, on the mobile device, a user input of a user-selected time for initiating the cleaning task of the robotic vacuum cleaner; presenting, on the mobile device, display elements associated with a plurality of selectable rooms in a space, wherein presenting the display elements associated with the plurality of selectable rooms in the space comprises presenting, on the mobile device, a display element indicative of a name assigned to a room of the plurality of selectable rooms; 
Even though the claims are not identical they are both directed to the having the displaying of information on a screen in regards to the room selection.  They both have a mobile device which displays the information on its display.  They both include allowing the user to input a selection on a user input device on the hand-held device.  They both have the hand-held device communicate with the robotic device.  
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Response to Arguments

Applicant’s arguments with respect to claim(s) 2-5, 7-14, 16-20, 22-26 & 28-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The prior art of Allen was found and as presented above is believed to in combination with the other prior arts of Dub and Tani to read upon applicants currently presented claims.  Where the previously indicated allowable subject matter was not taken as a whole in instead applicant only took part of it.  The allowable subject matter was for example claim 6, 5, 4 and 2 as a whole not just claims 6 & 2.  It is suggested that applicant actually amend the claims to take the whole combination instead of parts of the suggested allowable subject matter.  


Allowable Subject Matter

Claims 4-5, 7, 13-14, 16, 19-20, 22, 25-26 & 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664